NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JUN 15 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

CHRISTOPHER D. ZURCHER,                          No. 08-35881

               Petitioner - Appellant,           D.C. No. 3:07-cv-00570-PK

  v.
                                                 MEMORANDUM *
GUY HALL, Superintendent, Two Rivers
Correctional Institution,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Christopher D. Zurcher appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zurcher contends that his counsel rendered ineffective assistance of counsel

by failing to object, based on Apprendi v. New Jersey, 530 U.S. 466 (2000), to the

imposition of an upward departure from the presumptive sentence under the

Oregon Sentencing Guidelines based upon judge-found facts. Because Zurcher has

failed to demonstrate prejudice from any alleged error, the Oregon

court’s rejection of this claim was neither contrary to, nor an unreasonable

application of, clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1);

see also Strickland v. Washington, 466 U.S. 668, 694 (1984).

      AFFIRMED.




                                          2                                    08-35881